UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6055


EVERETTE NATHANIEL QUILLER,

                Petitioner - Appellant,

          v.

BLACKBURNS, Counselor; WILSON, Warden,

                Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-cv-00426-LO-JFA)


Submitted:   February 26, 2013                Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Everette N. Quiller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Everette      Nathaniel       Quiller,       a    federal    prisoner,

appeals      the   district   court’s      order     denying     relief   on     his   28

U.S.C.A. § 2241 (West 2006 & Supp. 2012) petition.                             We have

reviewed the record and find no reversible error.                       Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for    the   reasons      stated    by   the   district        court.     Quiller      v.

Blackburns, No. 1:12-cv-00426-LO-JFA (E.D. Va. Dec. 27, 2012).

We    dispense     with   oral     argument    because     the    facts    and    legal

contentions        are   adequately      presented    in   the    materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2